Citation Nr: 1809957	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to his service-connected disabilities and/or as due to in-service exposure to herbicide agents. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected disabilities and/or as due to in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2009 and March 2015 rating decisions of the Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.

These matters where remanded in December 2015 for a statement of the case to be issued and for further development.  In a March 2017 rating decision, the issue of service connection for a renal disorder was granted.  The record reflects that the Veteran has perfected an appeal on the issue of TDIU; however, this issue not currently before the Board.

The Veteran is service connection for post-traumatic stress disorder (PTSD), type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities associated with type II diabetes mellitus, and cataracts associated with type II diabetes mellitus.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents in the Republic of Vietnam.

2.  Resolving all doubt in favor of the Veteran, hypertension is shown to be related to service-connected diabetes mellitus.

3.  Resolving all doubt in favor of the Veteran, erectile dysfunction is shown to be related to service-connected diabetes mellitus.


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension are met.  38 U.S.C. § 1101 (2012); 38 C.F.R. §§ 3.310 (a) (2017).

2.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126(2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Inasmuch as the determination below constitutes a full grant of the claims that are being addressed, there is no reason to address VCAA's duties to notify and assist on this matter. 

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2017).

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2017).  Certain disorders, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the Veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  A Veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hypertension

During the course of the current appeal, the Veteran has asserted that his hypertension is secondary to a service- connected disability and/or in-service exposure to herbicide agents.  

VA treatment records indicated a current diagnosis of hypertension.  

The Veteran's service in the Republic of Vietnam is established, and therefore his exposure to herbicide agents is presumed.  However, hypertension is not a disease for which service connection may be presumed as a result of exposure to herbicide agents.  

The Veteran's service treatment records are absent of complaint or treatment for hypertension.  Indeed, on his November 1967 separation examination, there are no notations of hypertension or high blood pressure and his vascular system was noted to be normal.

There is no evidence that the Veteran's hypertension developed to a compensable degree within the specified time period after release from service to qualify for the presumption of service connection.  The Board finds that the weight of the evidence does not support direct service connection for hypertension, as due to exposure to herbicide agents.  There is no evidence of complaints related to, treatment for, or diagnosis of hypertension during active service or at separation, and no evidence of symptoms, treatment, or diagnosis of hypertension until over 37 years after service separation. 

Testimony during the Veteran's Board hearing discussed the possible link between his hypertension and his diabetes mellitus II. 

In support of his claim of service connection for hypertension, the Veteran submitted private treatment records from Dr. R.B., a physician at Kaiser.  Dr. R.B., in a letter dated in February 2011 noted the Veteran's diagnosis of hypertension.  His physician's statement further stated that the Veteran's hypertension is a complication directly due to his diabetes mellitus; however, he did not provided any rationale.  Additionally treatment reports from Kaiser indicate that the Veteran has been being treated for hypertension since at least May 2006.  Treatment notes also list hypertension as a comorbid of the Veteran's diabetes mellitus.  

In connection with this claim, the Veteran was afforded an examination in January 2012.  At the VA examination in January 2012, the Veteran reported that he was found to be pre-diabetic in 2006 and was diagnosed with diabetes mellitus type II in 2009.  The examiner found that the Veteran had blood pressure readings of 104/106, 144/102, and 140/100.  The examiner stated that the Veteran's hypertension is most likely not related to his diabetes, which is very mild and not requiring medication to treat.

The Veteran was afforded additional VA examinations in relation to his claim for hypertension in May 2014 and February 2015.  The May 2014 VA examiner found that the Veteran had hypertension but that it was not related to his diabetes mellitus.  The examiner did not address whether the Veteran's hypertension was related to service or in-service exposure to herbicide agents.  

The February 2015 VA examiner found that the Veteran's hypertension predated the Veteran's diabetes mellitus and has been fairly well controlled on low sodium diet and blood pressure medication.  The examiner concluded that based on this the Veteran's diabetes mellitus did not aggravated his hypertension, as it is  fairly well controlled on diabetic diet and diabetes mellitus medication.  Again, the examiner failed to discuss whether the Veteran's hypertension was related to service or his in-service exposure to herbicide agents.  

While all three VA examinations found that the Veteran's hypertension was not related to service, none of the examiners addressed whether the Veteran's hypertension was a result of his exposure to herbicide agents.  The examiners also offered limited or no rationale for their opinions.

The Board is left with a combination of both positive and negative nexus opinions regarding the nexus between the Veteran's current hypertension and his service-connected diabetes mellitus.  Certain elements of both the positive and negative nexus opinions have their flaws.  However, there is no apparent basis for wholly rejecting one opinion and completely favoring another. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017). 

In conclusion, and in light of the foregoing evidence, the Board concludes that the evidence for and against the Veteran's secondary service connection claim for hypertension is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  


B.  Erectile Dysfunction

The Veteran asserts that he has erectile dysfunction due to exposure to herbicide agents in service.  The Veteran's post-service treatment records include a current diagnosis of erectile dysfunction.  

The Veteran's service treatment records are absent of complaint or treatment for erectile dysfunction.  Indeed, on his November 1967 separation examination, his genitourinary system was noted to be normal. 

The Veteran's service in the Republic of Vietnam is established, and therefore his exposure to herbicide agents is presumed.  However, erectile dysfunction is not a disease for which service connection may be presumed as a result of exposure to herbicide agents.  Further, there is no competent medical evidence specifically associating the Veteran's erectile dysfunction to herbicide agent exposure or to service generally. 

There is no medical evidence supporting the conclusion that his erectile dysfunction was directly caused by exposure to herbicide agents.  As noted above, the Veteran's post-service medical records include a diagnosis of erectile dysfunction; however, the etiology was noted as unknown.  Testimony during the Veteran's Board hearing discussed that there may be a link between his erectile dysfunction and his diabetes mellitus II. 

In connection to this claim, the Veteran was afforded an examination in February 2012.  The VA examiner found that the Veteran's penis and spermatic cord were normal.  There was no evidence of deformity masses or tenderness or urethral fistula.  The scrotum was normal and vancocele was absent.  Examination of the right testicle revealed well-developed, well-descended testis, no atrophy and normal in consistency.  There was no tenderness or mass and epididymis and seminal vesicle were normal.  Examination of the left testicle revealed a well-developed, well-descended testis, no atrophy and normal consistency.  There was no tenderness and mass.  Epididymis and seminal vesicle were normal.

The examiner concluded that the Veteran's erectile dysfunction was due to aging.  He stated that it is not as likely as not (at least 50% probability) that the claimant erectile dysfunction is attributable to male reproductive condition (including treatment or residuals of treatment).  During the same general VA examination the examiner found that the Veteran's had the following conditions are at least as likely as not (at least 50% probability) due to diabetes mellitus: cardiac conditions, peripheral vascular disease, and skin conditions. It was then stated that the Veteran's diabetes mellitus had not permanently aggravated any other condition.

The Veteran was afforded another VA examination in February 2014 for erectile dysfunction.  The Veteran reported that his erectile dysfunction started in 2010 and was worse, not responding to medication.  The examination showed that the Veteran's penis, testes, epididymis, and prostate were normal.  The examination showed no neoplasm or metastases.  The examiner noted a diagnosis of erectile dysfunction and the Veteran reported problems since 2010.  The examiner concluded that it was less likely than not that the erectile dysfunction was incurred in or caused by military service; however, the examiner noted that the Veteran's erectile dysfunction is related to his hypertension and diabetes, but provided no supporting rationale for the opinion.  

Therefore, the Board is left with a combination of both positive and negative nexus opinions regarding the nexus between the Veteran's current erectile dysfunction and his service-connected diabetes mellitus.  Certain elements of both the positive and negative nexus opinions have their flaws.  However, there is no apparent basis for wholly rejecting one opinion and completely favoring another. 

In conclusion, and in light of the foregoing evidence, the Board concludes that the evidence for and against the Veteran's secondary service connection claim is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  



ORDER

1.  Entitlement to service connection for hypertension, to include as secondary to his service-connected disabilities, is granted. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected disabilities, is granted.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


